      Case 1:17-cv-01164-KWR-KK Document 108 Filed 07/21/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


MARY F. McNEESE, as Personal Representative and
Spouse of TINA MARIE McNEESE, Deceased,

Plaintiff,

vs.                                                                No. 1:17-cv-01164-KWR-KK

UNITED STATES OF AMERICA,

Defendant.


             ORDER DENYING AS MOOT DEFENDANT’S MOTION TO STRIKE
                  PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT,
             OR IN THE ALTERNATIVE, MOTION FOR EXTENSION OF TIME

       THIS MATTER came before the Court on Defendant’s Motion to Strike Plaintiff’s

Motion for Summary Judgment, or in the Alternative, Motion for Extension of Time (Doc. 104)

filed on July 17, 2021.

       The Court HEREBY FINDS:

       1. Counsel for Plaintiff filed Plaintiff’s Motion for Partial Summary Judgment on the

Issue of Breach of the Standard of Care by the Emergency Department Physician (Doc. 101)

on July 9, 2021.

       2. The Court entered its Order Setting Expedited Briefing Scheduling (Doc. 102) on

July 12, 2021 expediting the briefing schedule of Plaintiff’s motion for the purposes of judicial

economy and bringing this cause of action to trial in a timely manner.

       3. Counsel for Defendant filed Defendant’s Motion to Strike Plaintiff’s Motion for

Summary Judgment, or in the Alternative, Motion for Extension of Time (Doc. 104) on July

17, 2021 contesting the untimely filing of Plaintiff’s motion and requesting that the Court strike
      Case 1:17-cv-01164-KWR-KK Document 108 Filed 07/21/21 Page 2 of 2




Plaintiff’s motion or, in the alternative, extend the briefing deadlines set forth in its previous

Order to allow counsel for Defendant additional time to respond to Plaintiff’s motion.

       4. Since that time, counsel for Plaintiff filed a Notice of Withdrawal of Plaintiff’s Motion

for Partial Summary Judgment on the Issue of Breach of the Standard of Care by the Emergency

Department Physician (Doc. 107) on July 21, 2021 withdrawing the motion (Doc. 101) and

rendering Defendant’s motion (Doc. 104) moot.

       IT IS THEREFORE ORDERED THAT Defendant’s Motion to Strike Plaintiff’s

Motion for Summary Judgment, or in the Alternative, Motion for Extension of Time (Doc. 104) is

DENIED AS MOOT.

       IT IS SO ORDERED.



                                                        _________________________________
                                                        KEA W. RIGGS
                                                        UNITED STATES DISTRICT JUDGE
